Citation Nr: 9926278	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-28 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for synovitis, right knee, on appeal from the initial grant 
of service connection.

2.  Entitlement to service connection for torn medial 
meniscus, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June to December 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
synovitis of the right knee and assigned a 10 percent 
disability rating.

In December 1998, the Board remanded the veteran's synovitis 
increased rating claim for additional evidentiary 
development.  Unfortunately, it is necessary to again remand 
this claim for the reasons discussed below.

Entitlement to an increased rating for the veteran's right 
knee condition was the only issues certified to the Board on 
appeal.  For the reasons discussed below, the Board finds 
that the veteran has filed a notice of disagreement with the 
denial of service connection for torn medial meniscus, right 
knee, in the May 1999 rating decision, thereby initiating an 
appeal.  Therefore, the issues on appeal have been 
recharacterized as shown above.

In the written brief presentation to the Board, the veteran's 
representative also argued that the veteran had submitted a 
notice of disagreement with the denial of a temporary total 
evaluation in the May 1999 rating decision.  However, the 
statement she submitted in July 1999 cannot be interpreted as 
a notice of disagreement with this particular issue because 
she did not mention that issue or raise any contentions with 
respect to entitlement to a temporary total evaluation.



REMAND

Additional due process is needed prior to appellate 
disposition of these claims.

Synovitis, right knee

In December 1998, the Board remanded the veteran's synovitis 
increased rating claim for additional evidentiary 
development.  However, the RO did not substantially comply 
with the directives of the Board's remand.  See Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  A Board remand confers 
upon the veteran the right to compliance with the remand 
orders, and VA has a duty to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran underwent a VA physical examination in February 
1999.  The report of that examination is inadequate for the 
following reasons.  First, the report does not provide 
sufficient information for the Board to determine the current 
degree of impairment resulting from the veteran's service-
connected right knee disorder.  The majority of the 
examination report is comprised of answers to a specific 
series of questions to which the Board does not have access.  
There is a significant amount of information contained in 
those answers that can only be interpreted by reference to 
the questions.  Since the Board does not have access to those 
specific questions, it is impossible to interpret the 
findings from the February 1999 VA examination.  The Board 
does not, therefore, have sufficient medical evidence upon 
which to decide the veteran's claim.  On remand, the RO 
should obtain a comprehensive report of the February 1999 VA 
examination that includes the questions to which the examiner 
was responding.

Second, the VA examiner was asked to review the veteran's 
service medical records and recent VA treatment and 
hospitalization records and render an opinion as to whether 
any current knee disorder, including torn medial meniscus, is 
related to the veteran's service-connected disorder of 
synovitis, or to any other disease or injury incurred during 
service.  The examiner purported to render such an opinion in 
an April 1999 addendum to the examination report, which 
indicated "it is related to the synovitis that she had while 
in service."

This opinion is inadequate because it is not known whether 
review of the claims file was conducted.  See VAOPGCPREC 20-
95.  The VA examiner did not indicate that any of the 
evidence in the claims file was reviewed and did not provide 
the medical rationale for this opinion.  In this case, review 
of the veteran's service medical records is critical because 
(a) the inservice findings as to the nature of her right knee 
disability were contradictory and inconclusive and (b) the 
history reported by the veteran of an inservice magnetic 
resonance imaging (MRI) showing a meniscus tear is possibly 
inconsistent with the actual inservice findings.  The MRI 
conducted in 1992 showed Grade II increased signal intensity 
post horn medial meniscus without definite evidence of 
clinically significant meniscus tear. 

Furthermore, the examiner rendered a diagnosis and then 
stated that "X-ray does not support diagnosis."  On remand, 
the examiner should render a diagnosis consistent with the 
clinical and diagnostic evidence, including x-rays.

The veteran has disagreed with the original rating assigned 
to her right knee disorder.  There is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Id. at 126 and 132.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The RO should issue a supplemental statement of the case to 
the veteran that correctly identifies the right knee claim on 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
accordance with Fenderson, the RO should review the evidence 
of record at the time of the February 1997 rating decision 
that was considered in assigning the original disability 
rating for the veteran's right knee disorder, then consider 
all the evidence of record to determine whether the facts 
show that she was entitled to a higher disability rating for 
this condition at any period of time since her original 
claim.  

Torn medial meniscus

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

Although not listed as a separate issue, the May 1999 rating 
decision denied service connection for torn medial meniscus, 
right knee, and listed this in the rating decision as a 
nonservice-connected disorder.  In response to the May 1999 
rating decision, the veteran submitted a statement in July 
1999, wherein she argued that her right knee disorder was 
misdiagnosed during service and that she, in fact, incurred a 
torn medial meniscus during service.  This document, filed at 
the RO, would be timely as a notice of disagreement with the 
May 1999 rating decision that denied service connection for 
this condition.

It is proper to remand this claim because the veteran has not 
been provided a statement of the case on this issue.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.  

Accordingly, while the Board sincerely regrets the further 
delay, this case is REMANDED for the following:

1.  Obtain a comprehensive report of the 
February 1999 VA physical examination from 
the VA Medical Center in Birmingham, 
Alabama.  The RO should make sure that the 
report contains the specific questions 
that prompted the examiner's responses in 
the original examination report.

2.  Return the claims file to the same 
examiner who conducted the examination in 
February 1999 at the VA Medical Center in 
Birmingham in order to obtain a medical 
opinion.  If the same examiner is 
unavailable, request that a qualified 
specialist review the claims file.  The 
examiner is asked to indicate in the 
report that he or she has reviewed the 
claims file, with special attention to 
the service medical records.

Based on a review of all medical 
documentation and history on file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any current right knee disorder 
shown by the evidence, including, but not 
limited to, torn medial meniscus, is 
related to the veteran's service-
connected disorder of synovitis of the 
right knee, or to any other disease or 
injury incurred during service.  The 
medical rationale for this opinion must 
be provided in the examination report, 
and the examiner must address any 
contradictory and inconsistent findings 
shown in the veteran's service medical 
records (i.e., the findings of the July 
1992 MRI and diagnoses such as soft 
tissue injury, traumatic synovitis, knee 
contusion, and medial collateral ligament 
strain).  If the examiner's opinion 
differs from the opinion provided in 
April 1999, the examiner must explain the 
basis for the current opinion and the 
reason(s) for the difference in opinion.  
The examiner must provide a diagnosis(es) 
for the veteran's right knee condition 
that is consistent with the clinical and 
diagnostic evidence of record.  If, as 
indicated in the April 1999 addendum, a 
diagnosis is unsupported by x-ray or 
other diagnostic tests, the examiner is 
asked to provide either a correct 
diagnosis or to explain why a diagnosis 
is given in spite of contradictory 
diagnostic evidence.

If, and only if, the examiner concludes 
that the veteran's current knee 
disability (i.e., post surgical 
arthralgia, right knee) is not related to 
her military service, then the examiner 
must render a medical opinion as to which 
of the veteran's symptomatology and/or 
functional impairment is attributable to 
the service-connected synovitis of the 
right knee as opposed to any nonservice-
connected right knee conditions, to 
include torn medial meniscus.  If it is 
impossible to distinguish the 
symptomatology and/or functional 
impairment due to the nonservice-
connected condition(s), the examiner 
should so indicate.

3.  If, and only if, a comprehensive 
report containing the specific questions 
cannot be obtained, schedule the veteran 
for another VA examination.  The claims 
folder must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examination reports 
should reflect review of pertinent 
material in the claims folder, including 
service medical records and prior VA 
examination reports.

All indicated tests are to be performed 
and must include range of motion testing 
for the right knee.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the right knee is used 
repeatedly.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions, 
including from pain on motion, and the 
effect the service-connected disability 
has upon the veteran's daily activities.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

4.  Review the claims folder and make 
sure that all the foregoing development 
actions have been completed in full.  If 
another VA examination is necessary, 
ensure that the examination report 
includes fully detailed descriptions of 
all opinions requested.  If it does not, 
it must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

5.  Thereafter, readjudicate the 
veteran's claim for an increased rating 
for her right knee disorder, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information as a result of 
this remand.  The RO should review the 
evidence of record at the time of the 
February 1997 rating decision that was 
considered in assigning the original 
disability rating for the veteran's right 
knee disorder, then consider all the 
evidence of record to determine whether 
the facts show that she was entitled to a 
higher disability rating for this 
condition at any period of time since her 
original claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

If the benefit sought on appeal remains 
denied, provide the veteran and her 
representative a supplemental statement 
of the case.  The SSOC must correctly 
identify the issue as on appeal from the 
initial grant of service connection.  
Allow an appropriate period for response.  

6.  Provide the veteran and her 
representative a statement of the case as 
to the issue of entitlement to service 
connection for torn medial meniscus, 
right knee.  Notify the veteran that, if 
this issue is not resolved to her 
satisfaction, she must file a timely and 
adequate substantive appeal, and notify 
her of the time limit within which she 
must do so, in order to perfect an appeal 
of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (1998).  Allow an appropriate 
period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


